say CHUCK TABLE AND METHOD OF MANUFACTURING CHUCK TABLE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2022.
Further, Examiner withdraws claim 4 for being drawn to non-elected embodiment shown in Species C.
Claim Objections
Claim 1 objected to because of the following informalities: “A chuck table for use in a processing apparatus including a chuck table”.  It is clear that the applicant means to claim one chuck table and not two, therefore appropriate correction is required.  Examiner suggests amending the claim to recite, “A 
Claim 1 recites, “wherein the chuck table is formed from a porous material having pores”.  From the specification and the drawing, the chuck table is referenced as (40).  Further, claim 1 recites, “(the chuck table including….) a processing unit for processing the workpiece held on the holding surface of the chuck table, and a moving unit for moving a support base supporting the chuck table thereon in a processing-feed direction.”  The chuck table includes a processing unit and a moving unit, and is also made from porous material; it is clear applicant does not intend the processing unit and moving unit to be made from a porous material.  See suggested change to claim 1 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1 and 6-7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US20180065187).
Regarding claim 1, Yamamoto teach a chuck table (64) for use in a processing apparatus including a chuck table (64) for holding a plate-shaped workpiece (W1) under suction on a holding surface (641) thereof ([0028]), a processing unit (44) for processing the workpiece (W1) held on the holding surface (641) of the chuck table (64), and a moving unit (43) for moving a support base (67) supporting the chuck table (64) thereon in a processing-feed direction, wherein the chuck table (64) is formed from a porous material having pores ([0023]), the chuck table (64) has the holding surface (641) and a mountable assembly (642) positioned opposite the holding surface and mountable on an upper surface of the support base (67), and fluid passages defined in the chuck table (64) for allowing a negative pressure transmitted from the support base (67) (via 67b) to act on the holding surface (641) are provided only by the pores in the porous material ([0029]) (Figs. 1, 2A, and 2B).
Regarding claim 6, Yamamoto teach herein the porous material includes porous ceramic or porous glass (Abstract).
Regarding claim 7, Yamamoto teach wherein the porous material includes porous glass, and the processing unit (44) includes a laser beam applying unit (Fig. 1; [0019]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US20180065187).
Regarding claim 2, Yamamoto teaches wherein, when a suction source (P) held in fluid communication with the chuck table (64) is in operation, a magnitude of a gage pressure developed on the mountable assembly when the workpiece is not held on the holding surface is less than 0.9 atm ([0027]; Fig. 1).
Yamatomo is silent to the gage pressure ranges from 60% to 80% of a magnitude of a gage pressure developed on the mountable assembly when the workpiece is held on the holding surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a magnitude of a gage pressure developed on the mountable assembly when the workpiece is not held on the holding surface ranges from 60% to 80% of a magnitude of a gage pressure developed on the mountable assembly when the workpiece is held on the holding surface in the teaching of Yamamoto, because Yamamoto indicates that the gage pressure is less than 0.9 atm (i.e. 90% of 1 atm). It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05).  For a basic understanding, refer to attached NPL (Vacuum Chucking – How and Why? (ipolymer.com)) describing a vacuum chuck operating at 1atm (101 kPa).  Because the vacuum chuck in Yamatomo is 0.9 atm (lower than atmospheric pressure) when a workpiece is not held, it is able to create a vacuum effect; the same results would occur if the gage pressure was within 60-80% of the pressure compared to when a workpiece is held. 
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US20180065187) in view of Hiyamizu et al. (US4906011).
Regarding claim 3, Yamamoto teach wherein the chuck table has an outer circumferential side surface interconnecting the holding surface and the mountable assembly, the outer circumferential side surface being covered (642) ([0023]; Fig. 2C).
Yamamoto does not teach the outer circumferential side surface being covered with a sealant (emphasis added).
Hiyamizu et al. teach a chuck table for use in a processing apparatus including a chuck table for holding a plate-shaped workpiece (7) under suction on a holding surface (top of 4) thereof, wherein the chuck table is formed from a porous material having pores, the chuck table has the holding surface and a mountable assembly positioned opposite the holding surface and mountable on an upper surface of the support base (1), and fluid passages (3) defined in the chuck table for allowing a negative pressure transmitted from the support base (1) to act on the holding surface (top of 4) are provided only by the pores in the porous material (Fig. 2; see annotated Fig. 2);
wherein the chuck table has an outer circumferential side surface interconnecting the holding surface (top of 4) and the mountable assembly, the outer circumferential side surface being covered with a sealant (5) (Fig. 2; see annotated Fig. 2; Col. 2, lines 31-39; Col. 3, lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to seal the outer circumference of the holding surface of Yamamoto with a sealant, such as that taught by Hiyamizu et al., because Hiyamizu et al. teaches it is important that the peripheral surfaces are protected from vacuum leakage to increase the efficiency of suction (Col. 5, lines 44-56).  Further, Yamamoto also supports covering the peripheral edge with a frame to protect the vacuum pressure from being wasted on surfaces not holding the workpiece ([0023]).  One of ordinary skill in the art would be motivated to combine a sealant on the periphery of the holding surface of Yamamoto to either a) be used as an alternative to the frame (642), or b) as a redundancy feature used in combination with the frame (642) to guarantee air-impermeable side surfaces.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US20180065187) in view of Onodera et al. (US20180374739).
Regarding claim 5, Yamamoto teach the chuck table according to claim 1.
Yamamoto does not disclose wherein the chuck table includes an electrically conductive material, the electrically conductive material forming an electrically conductive path from the holding surface to the mountable assembly.
Onodera et al. teach a chuck table (1) for use in a processing apparatus including a chuck table (1) for holding a plate-shaped workpiece (wafer) under suction on a holding surface (20a) thereof, wherein the chuck table (1, comprising 20) is formed from a porous material having pores ([0039]), the chuck table (1) has the holding surface (20a) and a mountable assembly (23) positioned opposite the holding surface (20a) and mountable on an upper surface of the support base (10) (Fig. 2);
wherein the chuck table (1) includes an electrically conductive material ([0046]), the electrically conductive material forming an electrically conductive path from the holding surface to the mountable assembly ([0021]; Fig. 2).
It would have been obvious to one of ordinary skill in the art to have made the porous material of Yamamoto out of metal, similarly taught by Onodera et al., because Onodera et al. discloses the importance of having the porous material be highly rigid and conductive to prevent circuit destruction due to static electricity ([0046]).  Further, both Yamamoto and Onodera et al. teach a laser beam processing unit, therefore the benefits of preventing circuit destruction due to state electricity in Onodera et al., would certainly benefit the apparatus taught by Yamamoto. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABBIE E QUANN/               Examiner, Art Unit 3723                                                                                                                                                                                         
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723